Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 6/29/20. Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference characters “9” (Fig. 2), “10” (Fig. 2), “201” (Fig. 2), “202” (Fig. 2), “203” (Fig. 2), “211” (Figs. 2, 17A-17D), “212” (Fig. 2), “213” (Fig. 2), “21” (Figs. 17A-17D), “191” (Figs. 19A-19B; Figs. 20A-20B; Fig. 21A; Fig. 22A), “192” (Figs. 20A-20B) require lead lines or underlining. In selecting whether to provide a lead line or underlining for each reference character, the applicant is advised that underlining is reserved for representing surfaces and cross sectional areas. See 37 CFR 1.84(q).
Reference character “30” (Fig. 3B) should not be underlined and should instead have a lead line.  Underlining is reserved for representing surfaces and cross sectional areas. See 37 CFR 1.84(q).
Reference character “214” (Figs. 5A-5B) is used to label two different components. See applicant’s specification, paragraph [0030].
Reference character “20” (Fig. 12B) appears to be pointing to the incorrect component and should be pointing at the platform.

Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a retention mechanism” (claim 1, ln. 34 and 36)
“a compliant sealing mechanism” (claim 8, ln. 4)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
5.	The term “retention mechanism” is not interpreted under 35 USC 112(f) in claim 2 (ln. 2) because sufficient structure is provided to perform the function of retaining (i.e. “a rotatable tab.” Additionally, the term “compliant sealing mechanism” (claim 9, ln. 2) is not interpreted under 35 USC 112(f) in claim 2 (ln. 2) because sufficient structure is provided to perform the function of sealing (i.e. “an o-ring”).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 13, the term “the at least one common member” (ln. 3) lacks an antecedent basis. The claim is currently dependent upon claim 1, not claim 10 in which the term “at least one common member” is introduced.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 5, 7-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (maps to pending claims 1 and 14), 2 (maps to pending claim 5), 7 (maps to pending claim 7), 14 (maps to pending claims 8-9), 15 (maps to pending claim 10), 16 (maps to pending claim 11), and 19 (maps to pending claim 12 of U.S. Patent No. 10,695,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the ‘520 patent anticipate all of the limitations in the pending claims.
Allowable Subject Matter
10.	Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting and 35 USC 112(b) rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a portable oxygen concentrator having a platform comprising a housing, a controller, a user interface, at least one compressor, at least one air control valve, and at least two adsorbers configured to be user replaceable, “wherein the at least two adsorbers are configured to mate with the platform; and wherein the at least two adsorbers are attached together; and a retention mechanism accessible to the exterior of the platform; wherein the retention mechanism mates the at least two adsorbers to the platform; wherein the retention mechanism is at least one of tool or hand operable” (claim 1, ln. 32-39).

While Deane discloses a portable oxygen concentrator comprising: (1) a platform comprising a housing, controller, user interface, compressor, air control valve, oxygen delivery apparatus, and an adsorber receptacle, (2) at least two adsorbers configured to be user replaceable and attached together, and (3) columns having top ends and bottom ends, Deane does not disclose “a retention mechanism accessible on the exterior of the platform, wherein the retention mechanism mates the at least two adsorbers to the platform, wherein the retention mechanism is at least one of tool or hand operable.” Therefore, since none of the prior art of record discloses all of the structure and function as recited in the claims, the application is in condition for allowance.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galbraith et al (2012/0192864), Taylor et al (2012/0167888), Wilkinson et al (2012/0055340), Brooks et al (2010/0052293), Whitley et al (2007/0137487), Jagger et al (2007/0056584), Dubois et al (6,520,176) disclose portable oxygen concentrators comprising a housing, a controller, and adsorbers.
Czabala et al (6,190,441) and Cole (5,578,115) disclose pressure swing adsorbtion devices comprising adsorbers with multiple chambers.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785